Guerry, J.
Testimony which authorized the jury to find that about 3 a. m., on the date alleged in the indictment, the defendant entered the room where Mildred Howington and her sister were asleep and caught Mildred Howington around her waist and attempted by force, to pull her through the window, but immediately fled because of her outcries, and that some few weeks before he had solicited the help of two witnesses to go with him to pull two white girls out of the window of a house “take them down in the woods, and then kill them after he got through with them,” and that the location of the house in which Mildred Howington and her sister lived corresponded to the location of the house referred to by the defendant in his conversation with the witnesses, was sufficient to authorize a verdict against the defendant of guilty of assault with intent to rape. See Jackson v. State, 91 Ga. 322 (18 S. E. 132, 44 Am. St. R. 25) ; Carter v. State, 35 Ga. 263; Sharpe v. State, 48 Ga. 16; Darden v. State, 97 Ga. 407 (25 S. E. 676) ; Tyre v. State, *389112 Ga. 224 (37 S. E. 374) ; Code, § 38-302. The court did not err in overruling the motion for new trial.
Decided May 27, 1936.
Davis & Stephens, for plaintiff in error.
Clifford Pratt, solicitor-general, E. C. Starts, contra.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.